Citation Nr: 1713947	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  15-33 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for pes planus (claimed as feet condition, flat feet).

2.  Entitlement to service connection for lumbar spine arthritis (claimed as low back condition).


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel








INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Concerning the claim for entitlement to service connection for pes planus, the Board notes that in a May 2013 VA examination report, the examiner opined that the Veteran's pes planus was at least as likely as not incurred in or caused by a claimed in-service injury, event, or illness.  The rationale was that the Veteran had incurred pes planus during service.  The examiner reported that on the Veteran's June 1959 entrance examination, no pes planus was noted.  However, in his September 1961 Report of Medical Examination and Report of Medical History for induction, pes planus was noted, but found to be asymptomatic.  An x-ray taken in October 1961 showed moderate pes planus.  

In an October 2013 VA addendum opinion, the physician opined that that the Veteran's service treatment records (STRs) were silent as to an event that would have aggravated his pre-existing pes planus.  As a result, it was less likely than not that the Veteran's pes planus had been aggravated beyond its natural progression by active duty.  However, in his September 2015 VA Form 9 substantive appeal, the Veteran wrote that at discharge from active service, he had a permanent profile for his feet.  Because it is unclear whether the Veteran's pes planus actually pre-existed active service, and if it did, whether it was aggravated beyond its natural progression, a new VA examination is necessary.

Concerning the claim for entitlement to service connection for lumbar spine arthritis, the Board notes that in a May 2013 VA examination report, the examiner opined that it was at least as likely as not that the Veteran's back condition was incurred in or caused by a claimed in-service injury, event, or illness.  The rationale was that on the Veteran's August 1963 Report of Medical History, it was noted that he had a muscle strain of the sacrum-coccyx region in 1958.  However, a subsequent October 2013 VA addendum opinion noted that the muscle strain referenced in the May 2013 examination report pre-dated active service.  In the October 2013 addendum opinion, the physician opined that the lumbar spine condition was less likely than not incurred in or caused by active duty, as it pre-existed active service.  Additionally, the physician opined that the Veteran's STRs were silent as to an event that would have aggravated his lumbar spine condition.  As a result, it was less likely than not that the Veteran's lumbar spine condition had been aggravated beyond its natural progression by active duty.  

The Board notes that the only place in the Veteran's STRs that mentioned a pre-existing injury to his back was the August 1963 Report of medical history.  On this examination report, a muscle strain in the sacrum-coccyx region, in 1958, was noted.  However, neither the Veteran's prior 1959 nor 1961 examination reports listed a muscle strain in the sacrum-coccyx region in 1958.  Because it is unclear whether the Veteran's lumbar spine arthritis actually pre-existed service, and if it did, whether it was aggravated beyond its natural progression, a new VA examination is necessary.



Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for pes planus and lumbar spine arthritis.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2. After the above has been completed, schedule the Veteran for an appropriate VA podiatric examination to determine the etiology of any diagnosed foot condition, to include pes planus.  The entire claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed, all findings should be reported in detail, and all opinions must be supported by a rationale.  

The examiner is asked to address the following questions:

a. Is there clear and unmistakable evidence (obvious and manifest) that the Veteran's pes planus existed prior to his entrance into active service?

b. If the Veteran's pes planus clearly and unmistakably existed prior to service, is there clear and unmistakable evidence (obvious and manifest) that his pes planus was NOT aggravated by active service?

c. If the Veteran's pes planus did not clearly and unmistakably pre-exist service, or was not clearly and unmistakably aggravated by service, is it at least as likely as not (a 50 percent change or greater) that it had its onset in, or was otherwise related to the Veteran's active service?

3. Schedule the Veteran for an appropriate VA examination to determine the etiology of any diagnosed low back condition, to include lumbar spine arthritis.  The entire claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed, all findings should be reported in detail, and all opinions must be supported by a rationale.  

The examiner is asked to address the following questions:

a. Is there clear and unmistakable evidence (obvious and manifest) that the Veteran's lumbar spine arthritis existed prior to his entrance into active service?

b. If the Veteran's lumbar spine arthritis clearly and unmistakably existed prior to service, is there clear and unmistakable evidence (obvious and manifest) that his lumbar spine arthritis was NOT aggravated by active service?

c. If the Veteran's lumbar spine arthritis did not clearly and unmistakably pre-exist service, or were not clearly and unmistakably aggravated by service, is it at least as likely as not (a 50 percent change or greater) that it had its onset in, or was otherwise related to the Veteran's active service?

4. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the AOJ must furnish the Veteran with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

